UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-8747 DIVIDEND AND INCOME FUND (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Dividend and Income Fund 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0900 Date of Fiscal Year End: 12/31 Date of Reporting Period:9/30/2013 Item 1. Schedule of Investments DIVIDEND AND INCOME FUND SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2013 (Unaudited) Shares Cost Value COMMON STOCKS (74.14%)(a) Aircraft Engines & Engine Parts (0.77%) United Technologies Corp. $ $ Beverages (1.37%) Coca-Cola Company PepsiCo, Inc. Biological Products (0.96%) Amgen Inc. Cable & Other Pay Television Services (1.00%) Time Warner Inc. Cigarettes (1.35%) Altria Group, Inc. Philip Morris International, Inc. Computer & Office Equipment (0.26%) International Business Machines Corporation Computer Communications Equipment (0.69%) Cisco Systems, Inc. Construction, Mining & Materials Handling Machinery & Equipment (0.86%) Dover Corp. Converted Paper & Paperboard Products (0.84%) Kimberly-Clark Corp. Crude Petroleum & Natural Gas (0.54%) Occidental Petroleum Corporation Deep Sea Foreign Transportation of Freight (0.87%) Seaspan Corp. Dolls & Stuffed Toys (0.74%) Mattel, Inc. Electric Services (1.85%) Entergy Corp. FirstEnergy Corp. Southern Company Electromedical & Electrotherapeutic Apparatus (0.76%) Medtronic, Inc. Electronic & Other Electrical Equipment (3.76%) Emerson Electric Company General Electric Company (b) Koninklijke Philips Electronics N.V. Electronic & Other Services Combined (0.91%) Exelon Corp. PG&E Corp. Fire, Marine & Casualty Insurance (1.33%) Ace Ltd. Food & Kindred Products (1.76%) Campbell Soup Co. Kraft Foods Group, Inc.* Mondelez International, Inc. Grain Mill Products (0.85%) General Mills, Inc. * Investment Advice (0.45%) Invesco Ltd. Life Insurance (1.33%) MetLife, Inc. Malt Beverages (0.57%) Molson Coors Brewing Company Measuring & Controlling Devices, NEC (0.81%) Rockwell Automation, Inc. Miscellaneous Fabricated Metal Products (0.78%) Parker-Hannifin Corp. Motor Vehicle Parts & Accessories (1.47%) Honeywell International, Inc. Motor Vehicles & Passenger Car Bodies (0.77%) PACCAR Inc. National Commercial Banks (2.96%) JPMorgan Chase & Co. U.S. Bancorp * Wells Fargo & Company * Natural Gas Transmission (0.63%) Kinder Morgan, Inc. * Natural Gas Transmission & Distribution (0.73%) Spectra Energy Corp. * Paints, Varnishes, Lacquers, Enamels & Allied Products (1.01%) PPG Industries, Inc. * Petroleum Refining (2.00%) Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 Pharmaceutical Preparations (8.08%) Abbott Laboratories AbbVie Inc. * Bristol-Myers Squibb Company Johnson & Johnson Merck & Co., Inc. (b) Pfizer Inc. * Sanofi Zoetis Inc. * Plastic Materials, Resins & Nonvulcanelastomers (1.38%) E.I. du Pont de Nemours and Company Dow Chemical Company Radio & TV Broadcasting & Communications Equipment (0.48%) QUALCOMM, Inc. Radio Telephone Communications (0.50%) Vodafone Group PLC ADR Railroads, Line-Haul Operating (1.45%) CSX Corp. Norfolk Southern Corp. * Real Estate Investment Trusts (3.70%) AvalonBay Communities, Inc. * Mid-America Apartment Communities, Inc. * Newcastle Investment Corp. * New Residential Investment Corp. * Refuse Systems (0.44%) Waste Management, Inc. Retail - Eating Places (0.61%) McDonald's Corp. Retail - Grocery Stores (0.93%) The Kroger Co. Retail - Variety Stores (0.73%) Target Corp. Retail - Women's Clothing Stores (2.34%) L Brands, Inc. (b) Savings Institution, Federally Chartered (0.61%) People's United Financial, Inc. Security & Commodity Brokers, Dealers, Exchanges & Services (0.45%) NYSE Euronext * Semiconductors & Related Devices (4.55%) Analog Devices, Inc. Intel Corp. Microchip Technology, Inc. STMicroelectronics N.V. Services - Business Services (1.51%) Lender Processing Services, Inc. The Western Union Company Services - Engineering, Accounting, Research, Management (0.29%) Paychex, Inc. (c) Services - Miscellaneous Repair Services (0.05%) Aquilex Holdings LLC Units * (d) Services - Prepackaged Software (0.71%) Microsoft Corp. (b) Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics (0.64%) The Procter & Gamble Company Specialty Cleaning, Polishing and Sanitation Preparations (0.68%) Clorox Co. Surety Insurance (1.09%) Old Republic International Corp. * Surgical & Medical Instruments & Apparatus (3.19%) 3M Company Baxter International Inc. Becton, Dickinson and Company Telephone Communications (2.80%) AT&T, Inc. (b) CenturyLink, Inc.* Verizon Communications, Inc. Trucking & Courier Services (No Air) (0.78%) United Parcel Service, Inc. * Water Transportation (0.55%) Carnival Corp. Wholesale - Groceries & Related Products (0.62%) Sysco Corp. * Total common stocks Principal Amount CORPORATE BONDS AND NOTES(6.83%) (a) Cable & Other Pay Television Services (0.38%) CCO Holdings LLC, 7.00%, 1/15/19 Cogeneration Services & Small Power Producers (0.34%) Covanta Holding Corp., 7.25%, 12/1/20 Electric Services (0.73%) Edison Mission Energy, 7.00%, 5/15/17 Elwood Energy LLC, 8.159%, 7/5/26 Fats & Oils (0.39%) Darling International Inc., 8.50%, 12/15/18 (b) Hospital & Medical Service Plans (0.19%) Health Net, Inc., 6.375%, 6/1/17 Ice Cream & Frozen Desserts (0.40%) Dean Foods Company, 9.75%, 12/15/18 Natural Gas Transmission (1.00%) Energy Transfer Equity LP, 7.50%, 10/15/20 Niska Gas Storage US LLC, 8.875%, 3/15/18 Southern Star Central Corp., 6.75%, 3/1/16 Oil & Gas Field Exploration Services (0.37%) CGG-Veritas, 7.75%, 5/15/17 Papers & Allied Products (0.37%) Cascades, Inc., 7.75%, 12/15/17 Personal Credit Institutions (0.56%) Credit Acceptance Corp., 9.125%, 2/1/17 Services - Equipment Rental & Leasing, NEC (0.39%) Aircastle Ltd., 9.75%, 8/1/18 Services - Miscellaneous Amusement & Recreation (0.59%) Cedar Fair LP, 9.125%, 8/1/18 Services - Prepackaged Software (0.31%) Scientific Games International, Inc., 9.25%, 6/15/19 Special Industry Machinery (0.38%) Novelis, Inc., 8.375%, 12/15/17 Wholesale - Electronic Parts & Equipment, NEC (0.22%) Brightstar Corp., 9.50%, 12/1/16 (e) Wholesale - Petroleum & Petroleum Products (0.21%) Crosstex Energy LP, 8.875%, 2/15/18 Total corporate bonds and notes MASTER LIMITED PARTNERSHIPS (2.31%) (a) Natural Gas Transmission (2.31%) Energy Transfer Partners, L.P. (b) Enterprise Products Partners LP (b) Total master limited partnerships PREFERRED STOCK (0%) Financial (0%) Solar Cayman Ltd. (a) (c) (d) 0 MONEY MARKET FUND (0.02%) SSgA Money Market Fund, 7 day annualized yield 0.01% Total investments (83.30%) $ Other assets in excess of liabilities (16.70%) Net assets (100.00%) $ Net asset value per share (applicable to 8,597,619 shares issued and outstanding) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility, except for, those denoted by a * symbol. As of September 30, 2013, the value of securities pledged as collateral was $95,239,551. (b)All or portion of these securities are on loan pursuant to the Lending Agreement in the aggregate amount of $8,023,284. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. (e) These securities are exempt from registration under Rule144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company Notes to Schedule of Portfolio Investments (Unaudited) Security Valuation Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade.Most equity securities for which the primary markets is the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Fund may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities.Bonds may be valued according to prices quoted by a bond dealer that offers pricing services.Open end investment companies are valued at their net asset value.Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by Bexil Advisers LLC, the Fund’s Investment Manager, under the direction of or pursuant to procedures established by the Fund’s Board of Trustees, called fair value pricing. Due to the inherent uncertainty of valuation, these values may differ from the value that would have been used had a readily available market for the securities existed.These differences in valuation could be material.A security’s valuation may differ depending on the method used for determining value.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: ● Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. ● Level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, defaultrates, and similar data. ● Level 3 - unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Preferred stock and other equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Corporate bonds and notes -The fair value of corporate bonds and notes are estimated using various techniques which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most corporate bonds and notes may be categorized in level 2 of the fair value hierarchy, in instances where lower relative weight is place on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. Restricted and/or illiquid securities -Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Trustees. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be classified in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Investments at value Common stock $ $
